Order entered November 4, 2016




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-16-01113-CV

                            GERALD W. HADDOCK, Appellant

                                              V.

G. MICHAEL GRUBER; BRIAN N. HAIL; MICHAEL J. LANG; RICHARD M. HULL,
  JR., AS INDEPENDENT EXECUTOR OF THE ESTATE OF RICHARD M. HULL,
DECEASED; GODWIN GRUBER, LLP; GODWIN PAPAS LANGLEY RONQUILLO,
    LLP; GRUBER HURST JOHANSEN HAIL & SHANK, LLP, ET AL., Appellees

                     On Appeal from the 162nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-14-09161

                                          ORDER
       Before the Court is appellant’s November 2, 2016 unopposed motion to extend time to

file brief. We GRANT the motion, ORDER appellant to file his brief on or before January 6,

2017, and ORDER appellees to file their brief(s) on or before March 5, 2017.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE